Citation Nr: 9907295	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing eligibility 
for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945 and from May 1947 to August 1966.  He died in June 1997.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


REMAND

The veteran's terminal hospitalization summary from Heartland 
Health System in June 1997 lists one of the causes of death 
as acute upper gastrointestinal bleed.  The appellant asserts 
that gastrointestinal bleeding was initially demonstrated in 
service.  She also claims that the veteran later received 
treatment for the disability at the VA Medical Center in 
Kansas City, Missouri.  In July 1997, the appellant requested 
that the RO obtain records from the Leavenworth, Kansas and 
Kansas City, Missouri VA Medical Centers, as the veteran had 
received medical care at those facilities.  However, these 
records have never been requested nor associated with the 
claims file.  

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error...").

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the treatment of the 
veteran from the Leavenworth, Kansas and 
Kansas City, Missouri VA Medical Centers.

2.  The RO should contact U.S. Munson 
Army Hospital and request a copy of all 
reports of treatment of the veteran.  All 
such records obtained, not already of 
record, should be associated with the 
claims file.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Specifically, the 
RO should determine if the appellant has 
presented a well-grounded claim.  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, and be afforded the appropriate 
period of time to respond before the 
record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  The Board reminds the appellant that for 
a successful claim, she must present evidence of a disease or 
injury incurred in service and evidence that such disability 
was a principal or contributory cause of the veteran's death.  
In particular, she must provide competent medical evidence of 
the relationship between any in-service disability and the 
cause of the veteran's death.  No action is required of the 
appellant until she is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

